Citation Nr: 0822678	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, 
including as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June to October 
1991.  She also later served in the Army National Guard from 
February to June 1992.   

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This 
case has been advanced on the Board's docket.  
See 38 U.S.C.A. § 7107 (West Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2007).  As support for her claim, the veteran 
and her spouse testified at a hearing at the Board's offices 
in Washington, DC, before the undersigned judge.

In a recent July 2007 decision, the Board confirmed the RO's 
denial of service connection for a back disorder and 
anxiety/depression.  The veteran has not appealed those 
claims to the U.S. Court of Appeals for Veterans Claims 
(Court).  Therefore, unless and until she does, the Board's 
July 2007 decision, which subsumes the prior RO decision, is 
final and binding on her based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2007).  

The Board is remanding the service connection for PTSD claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
But the Board will go ahead and decide the claim for 
service connection for sleep apnea, including as secondary to 
PTSD.  


FINDING OF FACT

There is no competent evidence of record suggesting the 
veteran's current sleep apnea is the direct result of her 
military service or developed secondary to PTSD.  




CONCLUSION OF LAW

The veteran's sleep apnea was not incurred or aggravated 
during her military service and is not proximately due to, 
the result of, or chronically aggravated by PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in November 
2006.  This letter also discussed service connection on a 
secondary basis.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her service connection for sleep 
apnea claim on a direct and secondary basis; (2) informing 
her about the information and evidence the VA would seek to 
provide; (3) informing her about the information and evidence 
she was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the November 2006 letter from the RO further 
advised her that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, all VCAA notice was correctly provided prior to the 
initial unfavorable January 2007 AOJ decision, such that 
there is no error in timing.    

As for the duty to assist, the RO has secured the majority of 
her service medical records (SMRs), her service personnel 
records (SPRs), VA treatment records, Social Security 
Administration (SSA records), and private medical evidence as 
authorized by the veteran.  The veteran has also submitted 
personal statements, lay statements, additional private 
medical evidence, as well as hearing testimony.  

When SMRs are lost or missing, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained all SMRs dated from June to October 1991.  But the 
veteran also had a subsequent period of National Guard 
service from February to June of 1992 for which any records 
of medical treatment are missing.  The RO initiated numerous 
requests to obtain her National Guard records, but was met 
with negative responses from the National Personnel Records 
Center (NPRC) and from her local National Guard.  In fact, in 
October 2006 and January 2007 Memorandums, the VA indicated 
that all procedures to obtain missing in-service National 
Guard records were correctly followed, and that all efforts 
had been exhausted, such that further attempts would be 
futile.  38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board 
finds no basis for further pursuit of these records.  In any 
event, the veteran never alleges that her sleep apnea stemmed 
from 1992 when she was in the National Guard, so these 
records, even if located, would likely not affect the outcome 
of her claim.    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  Simply stated, the standards of McLendon are 
not met in this case as service and post-service medical 
records provide strong evidence against the veteran's 
assertion that her PTSD caused or worsened her sleep apnea 
disorder.  In addition, as to direct service connection, 
there is no evidence of sleep apnea during service and for 
many years after, and no evidence suggesting a link between 
current sleep apnea and her military service.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 
7 Vet. App. 439, 446-449 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence was required to associate the claimed low back 
disorders with the service-connected left knee disability). 

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The veteran contends that she has sleep apnea that is either 
caused or aggravated by PTSD.  See her October 2006 claim.  
The RO also considered direct service connection for this 
alleged condition.  When determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.   

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Private treatment records from Virginia Diagnostics and 
Dr. D.G., MD., dated in March and October of 2006 diagnose 
the veteran with obstructive sleep apnea.  Therefore, this 
evidence clearly confirms she currently has this disorder.  

However, upon review of the evidence, neither direct nor 
secondary service connection for sleep apnea is warranted.  
With regard to secondary service connection, even if the 
veteran were to eventually be awarded service connection for 
the underlying PTSD, there is simply no competent medical 
evidence of record establishing that her PTSD causes or 
aggravates her sleep apnea.  Velez, 11 Vet. App. at 158.  The 
Board acknowledges the October 2006 statement from Dr. D.G. 
who indicated that the veteran's treatment for sleep apnea 
may help improve her psychiatric condition.  However, Dr. 
D.G.'s findings only demonstrate that the veteran's sleep 
apnea disorder may impact or affect her potentially service-
connectable PTSD, but not vice-versa.  Secondary service 
connection is not available for a nonservice-connected 
disability (sleep apnea) that impacts or aggravates a 
potentially service-connected disability (here PTSD).  
Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  This is 
known as a "reverse Allen" situation and service connection 
on a secondary basis cannot be established.  Rather, it is 
her PTSD which must cause or aggravate her sleep apnea in 
order for secondary service connection to be established, 
which is simply not the case here.   

With regard to service connection on a direct basis, SMRs are 
silent as to any complaints, treatment, or diagnosis, or 
diagnosis of sleep apnea during service.  Although National 
Guard treatment records from 1992 are missing, the veteran 
has never alleged any treatment for the disorder at that 
time, so the fact that these records are missing has no 
impact on the claim.  Post-service, the first evidence in the 
claims file of complaints or treatment for sleep apnea is 
from private treatment records dated in 2006, so 
approximately 15 years after the veteran's discharge from 
service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is 
no basis to award service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Finally, there is 
simply no competent, medical evidence or opinion that in any 
way relates the veteran's current sleep apnea to her period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In fact, with regard 
to her lay statements, the veteran has never even dated the 
onset of her sleep apnea during her military service.     

Accordingly, even in consideration of the heightened duty due 
to missing National Guard records, the preponderance of the 
evidence is against the veteran's sleep apnea claim on a 
direct or secondary basis.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for service connection for sleep apnea, including 
as secondary to PTSD, is denied. 




REMAND

Prior to addressing the merits of the claim for service 
connection for PTSD, the Board finds that additional 
development of the evidence is required.

First, at the hearing the veteran identified a fellow service 
member, [redacted], who allegedly could provide a buddy 
statement corroborating the veteran's allegations regarding 
sexual assaults from instructors while in service.  See 
hearing testimony at page 12.  The veteran had not been able 
to locate [redacted] herself, but indicated that she 
provided this person's full name and social security number 
to the VA.  The Board has reviewed the claims file, and was 
not able to locate this information.  In any event, a remand 
is required for the RO (AMC) to ask the veteran to provide 
the full name, social security number, and any other 
pertinent information as the whereabouts of [redacted], 
so that the VA may contact this person and request she 
provide a buddy statement verifying the veteran's 
allegations.     

Second, a VA examination and opinion are needed to determine 
whether the veteran has PTSD related to her claimed stressors 
in service - alleged sexual and physical assaults and 
harassment.  More specifically, she contends that she suffers 
from PTSD as a result of the following stressors in service:  
(1) she indicates that during training in 1991 the 
instructors would take her into a separate room to look down 
her pants; (2) she indicates that in 1991 one instructor 
would also shake her hand and press his finger in the middle 
of her hand in a sexually suggestive manor; (3) she indicates 
she felt intimidated and scared after watching the beating of 
any another soldier in the barracks in 1991; and (4) finally 
she states in a December 2006 statement that she got a 
sexually transmitted disease after she was 
"sexually assaulted or raped" during service.  See 
veteran's stressor statements dated in October, November, and 
December of 2006 and March 2007, as well as hearing testimony 
dated in May 2008.  She asserts that after these assaults she 
underwent behavior changes during service such as failing 
performance tests, faking sick, and being placed on Valium.  
She also has stated she received an Article 15 (nonjudicial 
punishment) related to her anger at what happened.    

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked her down 
a set of stairs).  Moreover, VA, itself, has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule - as, for example, announced 
in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an 
opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, 
part 30(b), (c), (e) (Aug. 1 ,2006).  

SMRs and SPRs are entirely negative for any behavioral or 
other changes following the claimed assaults, despite the 
veteran's allegations.  However, she has submitted lay 
statements dated in June 2004, August 2004, and November 2006 
from family, a friend, and a fellow service member indicating 
that the veteran reported the sexual assaults and harassment 
to them during the time of her military service.  In 
addition, post-service VA psychiatric treatment records dated 
in 2006 and 2007 diagnose the veteran with PTSD as the result 
of her alleged in-service assaults.  Further, the veteran has 
submitted a very short letter from a VA psychiatrist dated in 
June 2007 who opines that the veteran has PTSD due to 
"reported" sexual harassment during her military service.  
This letter is insufficient in itself to establish 
entitlement to service connection because the psychiatrist 
provided absolutely no reasons and bases for his opinion.  A 
physician's failure to provide a medical basis for the 
opinion lessens the weight and credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Nonetheless, there is sufficient circumstantial evidence such 
that a VA examination and opinion are warranted to determine 
whether the veteran has PTSD as a result of any of her 
claimed personal assault stressors.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must 
have the veteran examined for a medical opinion when 
necessary to decide a claim).
  
Accordingly, the PTSD claim is REMANDED for the following 
development and consideration:

1.	Contact the veteran and ask her to 
provide the full name, social security 
number, and any other pertinent 
information as to the whereabouts of 
[redacted].  If she provides 
sufficient information on [redacted] 
[redacted], contact Ms. [redacted] and ask that 
she provide a buddy statement verifying 
the veteran's allegations of sexual 
assaults and harassment while in 
service.  

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any PTSD 
present.  Prepare a summary of the 
following alleged in-service stressors 
for the VA examiner to consider:  (1) 
the veteran indicates that during 
training in 1991 the instructors would 
take her into a separate room to look 
down her pants; (2) she indicates that 
in 1991 one instructor would also shake 
her hand and press his finger in the 
middle of her hand in a sexually 
suggestive manor; (3) she indicates she 
felt intimidated and scared after 
watching the beating of any another 
soldier in the barracks in 1991; and 
(4) finally she states in a December 
2006 statement that she got a sexually 
transmitted disease after she was 
"sexually assaulted or raped" during 
service.  See veteran's stressor 
statements dated in October, November, 
and December of 2006 and March 2007, as 
well as hearing testimony dated in May 
2008.  Advise the veteran that failure 
to report for her scheduled VA 
examination, without good cause, 
may have adverse consequences on her 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical and other history - including, 
in particular, the records of the 
treatment during service in question.  
The examination report must state 
whether such review was accomplished.  
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
question:  Is it at least as likely as 
not (meaning 50 percent or more 
probable) the veteran has PTSD related 
to any of the four alleged stressors 
during service involving sexual and 
physical assaults and harassment?  

                      In making this 
determination, the examiner's attention 
is specifically directed to her SMRs, 
SPRs, and personal statements and lay 
statements submitted by friends and 
family.  In addition, please note the 
short letter from a VA psychiatrist 
dated in June 2007 who opines that the 
veteran has PTSD due to "reported" 
sexual harassment during her military 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the PTSD claim in 
light of the additional evidence.  If 
the claim is not granted to the 
veteran's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).





______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


